DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.
 
Response to Amendment
The amendment filed 7/30/2021 does not place the application in condition for allowance.
The previous rejections under 35 U.S.C. 112(a) are withdrawn due to Applicant’s amendment.
The previous are rejections are withdrawn due to Applicant’s amendment.
New rejections follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 6, and 10 is/are rejected under 35 103 as being unpatentable over US PGPub 2018/0047863 to Jeon (of record), and further in view of US PGPub 2013/0264724 to Telgenbuscher (of record).
	Regarding claims 1, 2, 6, and 10, Jeon teaches a solar cell module (Fig. 2A) comprising
a first substrate 241 (¶0093)
a second substrate 242 opposite to the first substrate 241 
a cell unit 210 disposed between the first substrate 241 and the second substrate 242 
a first thermosetting resin layer 231b disposed between the cell unit 210 and the first substrate 241 (¶0097)
a first thermoplastic resin layer 231a disposed between the cell unit and the first thermosetting resin layer 231b
a second thermosetting resin layer 232b disposed between the cell unit 210 and the second substrate 242
 a second thermoplastic resin layer 232a disposed between the cell unit 210 and the second thermosetting resin layer 232b.
The material of the first thermoplastic resin layer and the second thermoplastic resin layer may be a transparent polymer having adhesive properties (¶0078 of Jeon). However, Jeon does not specifically teach that the first thermoplastic resin layer and the second thermoplastic resin layer comprise diblock acrylic-based elastomer or triblock acrylic-based elastomer.
Per claims 1 and 6, Telgenbuscher, however, teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a diblock acrylic-based polymer such as poly(methylmethacrylate-b-isoprene) or poly(methylmethacrylate-b-butadiene) (¶0075, 0076, 0078) as a transparent polymer adhesive of the first thermoplastic polymer layer and the second thermoplastic polymer layer, because such adhesives also have favorable moisture transmission properties (¶0005, 0071, 0074). 
While Telgenbuscher does not specifically provide a desired weight ratio of the methylmethacrylate block in the diblock acrylic-based resin, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary such a weight ratio in order to optimize the desired properties of the resin, such as its ultraviolet resistance and bonding strength (¶0023, 0120). 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Jeon generally teaches that resin layers may range in thickness from 450 to 1,100 micrometers (¶0021), and that layers that are disposed further away from the cell unit are often made to have a greater thickness than those closer in (¶0019, 0087, 0098). A skilled artisan would understand that a typical ratio comparison of thicknesses of the first (second) thermoplastic elastomer layer and the first (second) thermosetting elastomer layer can range as low as (1100/450):1 = 2.44:1 and up to 1:(1100/450) = 1:2.44. The range of thickness ratios taught by Jeon overlaps the claimed range of thicknesses of the first (second) thermoplastic resin layer and the first (second) thermosetting resin layer. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Per claim 2, modified-Jeon teaches the limitations of claim 1. Jeon teaches that the first substrate 241 and the second substrate 242 comprise glass (¶0093).
Per claim 10, modified-Jeon teaches the limitations of claim 1. The material of the first thermoplastic resin layer and the second resin elastomer layer may be a transparent polymer having adhesive properties (¶0078). However, Jeon does not specifically teach that the first thermoplastic resin layer and the second thermoplastic resin layer have a glass transition temperature in the claimed range. 
Telgenbuscher teaches that a thermoplastic material used in a thermoplastic elastomer layer should have a low permeability to gases or liquids, and that the permeability rises when the glass transition temperature is exceeded (¶0013, 0014). Telgenbuscher further teaches that bond strength increases if a softening point of the thermoplastic is less than 90 oC, wherein the glass transition temperature is below the softening point (¶0100, 0101). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to optimize the softening point, and therefore the glass transition temperature, in order to achieve acceptable bond strength and to optimize the glass transition temperature to achieve low permeability.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Telgenbuscher as applied to claim 1 above, and further in view of US PGPub 2015/0129018 to Declerck (of record).
Regarding claim 11, modified-Jeon teaches the limitations of claim 1. Jeon does not teach that the first thermoplastic resin layer and the second thermoplastic resin layer have a particular melt flow index. Declerck teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the first and second thermoplastic resin layers to have a melt flow index of between -2 and 2 (¶0038, 0055), as that range is conventional in the art. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02). As such, the range of modified-Jeon overlaps the claimed range.

Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive. Applicant argues on p. 5 of the Remarks that Telgenbuscher fails to disclose a weight ratio of methylmethacrylate block in diblock polymer. However, that reference is clear that the composition of a resin in terms of wt% clearly affects its properties (¶0120, 0121), and therefore varying the weight ratio of methylmethacrylate block in the diblock acrylic based resin is prima facie obvious.
Applicant further argues that a solar cell module formed according to the limitations of claim 1 exhibits superior properties. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). MPEP §716.02(d).
Claim 1 recites that a methylmethacrylate block in the diblock acrylic-based resin or triblock acrylic-based resin has a weight ratio between 20wt% and 60wt%. The examiner could not identify the wt% of methylmethacrylate block in the resin used in Example 3 of the instant specification, identified as LA2140 from KURARAY Ltd. The Remarks avow that the weight ratio of that resin is 20wt%, but no evidence is provided. [A]rguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). MPEP §2145.
Therefore the evidence of the criticality of the wt% of methylmethacrylate block in the diblock acrylic-based resin or triblock acrylic-based resin is not commensurate with the claims, and a rejection of the subject matter as prima facie obvious is proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2014/0373914.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726